IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45046

STATE OF IDAHO,               )                     2017 Unpublished Opinion No. 607
                              )
     Plaintiff-Respondent,    )                     Filed: October 4, 2017
                              )
v.                            )                     Karel A. Lehrman, Clerk
                              )
JESUS SALVADOR RAMOS CORNEJO, )                     THIS IS AN UNPUBLISHED
                              )                     OPINION AND SHALL NOT
     Defendant-Appellant.     )                     BE CITED AS AUTHORITY
                              )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Jonathan Medema, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum period of
       confinement of four years, for aggravated battery, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Jesus Salvador Ramos Cornejo pleaded guilty to aggravated battery, felony, Idaho
Code §§ 18-903(b), 907(b). The district court imposed a unified eight-year sentence, with four
years determinate. Cornejo appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cornejo’s judgment of conviction and sentence are affirmed.




                                                   2